DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 09/16/2022, with respect to the rejection(s) of claim(s) 1-8 under Clyne in view of Song have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin in view of Shingli.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (CN 103648067A) in view of Shengli et al (CN 202799144U).
Regarding claim 1, Jin et al disclose a waterproof microphone (Jin et al; Fig 1), comprising: a case that includes a partition wall separating an internal space into two chambers, a front chamber and a rear chamber (Jin et al; Fig 1; partition wall with hole 8; front chamber from membrane 4 to partition wall comprising hole 8; rear chamber from partition wall to wall with hole 11), a hole in the partition wall (Jin et al; Fig 1; hole 8), and opening portions in surfaces of the front chamber and the rear chamber that face the partition wall (Jin et al; Fig 1; hole 11); a waterproof vibrating membrane covering the opening portion of the front chamber (Jin et al; Fig 1; membrane 4; Page 2; lines 35-40) wherein the hole in the partition wall allows communication between the front chamber and the rear chamber outside the microphone (Jin et al; Fig 1; hole 8 allows communication between front and rear chambers); and including an air hole allowing communication between the rear chamber and an external space (Jin et al; Fig 1; hole 11 allows communication between rear chambers and external space) but do not expressly disclose a microphone attached to a surface of the partition wall on the rear chamber side; and a seal that seals the opening portion of the rear chamber. However, in the same field of endeavor, Shingli et al disclose a microphone comprising a microphone attached to a surface of the partition wall on the rear chamber side (Shingli et al; Fig 1; microphone 2 attached to a surface of the wall on the rear chamber side 10); and a seal that seals the opening portion of the rear chamber (Shingli et al; Fig 1; seal 9 covering hole 11 of rear chamber side 10). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sealing member taught by Shingli as to cover the chamber behind the microphone taught by Jin. The motivation to do so would have been to equalize the pressure in the front and rear chambers.

Claims 2-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (CN 103648067A) in view of Shengli et al (CN 202799144U) and further in view of Hsu et al (US 2017/0180850 A1).
Regarding claim 2, Jin et al in view of Shingli et al disclose the waterproof microphone according to claim 1, but do not expressly disclose wherein the air hole is a hole that extends while bending multiple times in the seal. However, in the same field of endeavor, Hsu et al disclose a microphone wherein the air hole is a hole that extends while bending multiple times in the seal (Hsu et al; Para [0012]-0013]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Hsu as seal member in the rear chamber taught by Jin. The motivation to do so would have been to improve the performance of far noise suppression.

Regarding claim 3, Jin et al in view of Shingli et al disclose the waterproof microphone according to claim 1, but do not expressly disclose wherein the air hole is a groove that is formed on a side surface of the seal. However, in the same field of endeavor, Tanaka et al disclose a microphone wherein the air hole is a groove that is formed on a side surface of the seal (Hsu et al; Para [0012]-0013]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Hsu as seal member in the rear chamber taught by Jin. The motivation to do so would have been to increase the sensitivity of the microphone.

Regarding claim 4, Jin et al in view of Shingli et al disclose the waterproof microphone according to claim 1, but do not expressly disclose wherein the seal is formed so as to cover an edge surface of the opening portion of the rear chamber, and the air hole is a groove that is formed on a surface that is in contact with a side surface of the seal and the edge surface. However, in the same field of endeavor, Hsu et al disclose a microphone wherein the seal is formed so as to cover an edge surface of the opening portion of the rear chamber (Hsu et al; Para [0012]-0013]), and the air hole is a groove that is formed on a surface that is in contact with a side surface of the seal and the edge surface (Hsu et al; Para [0012]-0013]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the protection member taught by Hsu as seal member in the rear chamber taught by Jin. The motivation to do so would have been to improve the acoustic performance of the microphone.

Regarding claim 6, Jin et al in view of Shingli et al and further in view of Hsu et al disclose the waterproof microphone according to claim 2, but do not expressly disclose wherein the microphone includes a small hole that penetrates from the front chamber side to the rear chamber side or from the rear chamber side to the front chamber side, the hole is provided in a position covered by the microphone, and a ventilation path allowing communication between the front chamber and the rear chamber is formed by the small hole and the hole in the partition wall. However, in the same field of endeavor, Shingli et al disclose a microphone wherein the microphone includes a small hole (Shingli et al; Fig 1; hole 21) that penetrates from the front chamber side to the rear chamber side or from the rear chamber side to the front chamber side, the hole is provided in a position covered by the microphone (Shingli et al; Fig 1; hole 21 covered by mic 3), and a ventilation path allowing communication between the front chamber and the rear chamber is formed by the small hole and the hole (Shingli et al; Fig 1; hole 21 allows communication between front chamber 7 and rear chamber 10). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone position taught by Shingli as microphone position for the microphone taught by Jin. The motivation to do so would have been to improve the sound waves transmission.

Regarding claim 7, Jin et al in view of Shingli et al and further in view of Hsu et al disclose the waterproof microphone according to claim 3, but do not expressly disclose wherein the microphone includes a small hole that penetrates from the front chamber side to the rear chamber side or from the rear chamber side to the front chamber side, the hole is provided in a position covered by the microphone, and a ventilation path allowing communication between the front chamber and the rear chamber is formed by the small hole and the hole in the partition wall. However, in the same field of endeavor, Shingli et al disclose a microphone wherein the microphone includes a small hole (Shingli et al; Fig 1; hole 21) that penetrates from the front chamber side to the rear chamber side or from the rear chamber side to the front chamber side, the hole is provided in a position covered by the microphone (Shingli et al; Fig 1; hole 21 covered by mic 3), and a ventilation path allowing communication between the front chamber and the rear chamber is formed by the small hole and the hole in the partition wall (Shingli et al; Fig 1; hole 21 allows communication between front chamber 7 and rear chamber 10). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone position taught by Shingli as microphone position for the microphone taught by Jin. The motivation to do so would have been to improve the sound waves transmission.

Regarding claim 8, Jin et al in view of Shingli et al and further in view of Hsu et al disclose the waterproof microphone according to claim 4, but do not expressly disclose wherein the microphone includes a small hole that penetrates from the front chamber side to the rear chamber side or from the rear chamber side to the front chamber side, the hole is provided in a position covered by the microphone, and a ventilation path allowing communication between the front chamber and the rear chamber is formed by the small hole and the hole in the partition wall. However, in the same field of endeavor, Shingli et al disclose a microphone wherein the microphone includes a small hole (Shingli et al; Fig 1; hole 21) that penetrates from the front chamber side to the rear chamber side or from the rear chamber side to the front chamber side, the hole is provided in a position covered by the microphone (Shingli et al; Fig 1; hole 21 covered by mic 3), and a ventilation path allowing communication between the front chamber and the rear chamber is formed by the small hole and the hole in the partition wall (Shingli et al; Fig 1; hole 21 allows communication between front chamber 7 and rear chamber 10). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone position taught by Shingli as microphone position for the microphone taught by Jin. The motivation to do so would have been to improve the sound waves transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651